Title: Enclosure III: Resolution of the Virginia Assembly, 1 January 1785
From: Virginia Assembly
To: 



[Richmond] 1st of January 1785

Resolved that the Executive be authorized to appoint three Persons, who or any two of whom shall make an accurate examination and survey of James River from Lynch’s Ferry in Campbell County upwards, of the most convenient course for a Road from the highest navigable part of the said River to the nearest navigable part of the Waters running into the Ohio, and of the said Waters running into the Ohio: that they report to the next General Assembly a full Account of such examination and survey, with an estimate of the expence necessary for opening and improving the navigation of the said Waters of James River, and of the Western Waters and of clearing the said Road; that they be authorized to call on the Lieutenant of the County of Green Brier for a Guard of Militia not exceeding fifty Men in case they shall Judge such Guard to be necessary, which the said Lieutenant is hereby ordered to furnish, and which shall be paid by the Treasurer on Order of the Executive out of the Revenue for the year one thousand seven hundred and eighty four subject to be appropriated by votes of the General Assembly; that the Persons so appointed shall be furnished out of the

said Fund with such sum, not exceeding two hundred pounds, as the Executive may Judge necessary: and shall each of them be allowed for his services the sum of twenty shillings for each day he shall be employed therein.
Resolved, that the Executive be further authorized to appoint three other Commissioners who, or any two of whom shall carefully examine and fix on the most convenient course for a Canal from the Waters of Elizabeth River in this State, to those passing through the State of North Carolina, and report their proceedings herein with an Estimate of the expence necessary for opening such Canal to the next General Assembly. And in case they shall find that the best course for such Canal will require the concurrence of the State of North Carolina in the opening thereof, they are further authorized and instructed to signify the same to the said State and to concert with any Person or Persons who may be appointed on the part thereof, the most convenient and equitable plan for the execution of such Work, and to report the result to the next General Assembly. The said Commissioners shall be entitled to the same allowance and be paid in the same manner as those to be appointed under the preceeding Resolution.
Resolved that the same allowance, to be paid in the same manner, be made to Thomas Massey for the service, which he is appointed to perform in conjunction with a Commissioner appointed or to be appointed by the State of Maryland.
